GOLDTHWAITE, J. —
The only question raised upon the briefs of the counsel in the present case, is, as to the measure of damages on a breach of the warranty of title of a slave. The rule is well established, that if one contracts with another for the delivery of goods at a particular day, to be then paid for, the measure of damages is the value of the goods at that time. — Sheppard v. Hampton, 3 Wheat. 200; Day v. Dox, 9 Wend. 129; Shaw v. Nodd, 8 Pick. 9. So, in an action against the vendee, for refusing to accept goods, agreed to be purchased at a specific price, the measure of damages is the difference between the price agreed to be paid and the actual value of the goods at the time they should have been accepted. Davis v. Adams, 18 Ala. 264. If, therefore, one was to agree to sell and deliver a slave with a warranty of title, on a day *220certain, to be then paid for, and was to fail to comply with his engagement, the value of the slave at the time he was to have been delivered, with interest to the judgment, would be the measure of damages. Regarding the breach of the warranty as simultaneous with its execution, there is no difference in principle between the cases we have cited and the case under consideration. But without reference to these decisions, the rule in this court, as to a warranty of soundness, is, that where a slave from disease is worth nothing, the purchaser is entitled to recover the actual value of the slave at the time of the purchase, with interest and such other damages as naturally flow from the breach of the warranty, such as expenses for medical attendance, (Hogan v. Thorington, 8 Por. 428; Kornegay v. White, 10 Ala. 255; Willis v. Dudley, ib. 933; Marshall v. Wood, 16 ib. 807; Worthy v. Patterson, 20 ib. 172); and if the rule established by these cases is correct, no good reason can exist, why it should not apply to a warranty of title. It commends itself to us very strongly from its simplicity, and meets the ends of justice, we think, better than any other general rule which could he adopted. Applying the rule to the case before us, there is no difficulty. The plaintiff below was entitled to recover the value of the slave at the time of the purchase, with interest, and he was also entitled to recover the cost which he necessarily incurred in the suit brought against him to test the title (Armstrong v. Percy, 5 Wend. 535), with interest from the payment; these costs being regarded as tbe natural consequence of the breach of the warranty, and thus falling within the influence of the principle of Hogan v. Thorington, supra.
Judgment reversed, and cause remanded.